Citation Nr: 0932671	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  08-00 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1986 to September 
1993, March 2003 to February 2004 and from February 2005 to 
November 2005. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from bilateral 
hearing loss which he sustained in service due to excessive 
noise exposure, specifically, aircraft engine jets.  

The Veteran's April 1986 induction physical examination is 
negative for complaints, treatment, or a diagnosis of 
bilateral hearing loss.  An August 1987 reference audiogram 
indicates that the Veteran has hearing loss consistent with 
his health records.  An April 1989 hearing loss conservation 
data service treatment record did not indicate a hearing loss 
condition.  A September 1990 hearing conservation data 
service treatment record and a May 1991 record both indicate 
that the Veteran has bilateral hearing loss.  A November 1991 
service treatment record notes no significant threshold 
shift, however, strongly advises the Veteran to use hearing 
protection.  The Veteran's June 1993 separation physical 
examination is negative for complaints, treatment, or a 
diagnosis of bilateral hearing loss.   

Post-service treatment records dated from October 2000 to 
June 2003, including hearing conservation data, indicate that 
the Veteran has experienced a threshold shift.  A May 2001 
memorandum from the Department of the Air Force to the 
Veteran states that an early May 2001 hearing test shows 
significant permanent hearing loss compared to the Veteran's 
reference audiogram.  A December 2001 treatment record 
indicates that the Veteran has experienced a significant 
threshold shift and has a diagnosis of bilateral high 
frequency hearing loss.  A June 2003 treatment record also 
notes the Veteran's significant threshold shift on a March 
2003 audiogram.  

In addition to the noise exposure in service, the record 
shows that the Veteran has had significant noise exposure 
post-service.  Thus, A VA examination should be conducted to 
clarify the current nature and likely etiology of any hearing 
disability that the Veteran may have and whether it is 
related to his service.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and likely 
etiology of any hearing disorders which 
may be present.  The claims folder should 
be made available to the examiner for 
review.  Any indicated evaluations, 
studies, and tests deemed to be necessary 
by the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly induction 
examinations, separation examinations, as 
well as service treatment records.

Based on the examination and review of the 
record, the examiner should answer the 
following question: 

Is it at least as likely as not that any 
currently demonstrated hearing disability 
is causally related to the Veteran's active 
duty service, to include noise exposure?  

   A rationale for all opinions expressed 
should be provided.  

2.  Thereafter, readjudicate the Veteran's 
claim, with application of all appropriate 
laws and regulations, including 
consideration of any additional information 
obtained as a result of this remand.  If 
the decision with respect to the claims 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




